DETAILED ACTION
Claims 1, 5, 8 and 15 are amended. Claims 9 and 11 are cancelled. Claims 1-8, 10 and 12-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 15-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable Van Der Westhuizen (US 20110047459) in view of Loeffler (US 20140015773) in view of Cruz-Hernandez (US 20120268412).
As per claim 1, Van Der Westhuizen discloses a laptop computer (Fig. 1; [0059]) comprising:
a display portion comprising a primary display (#12) configured to display a first graphical output ([0059]; [0069]); and
a base portion coupled to the display portion ([0059]; where Fig. 1 discloses the laptop PC includes a base portion coupled to the display portion), the base portion comprising:
a keyboard (#15) comprising a set of keys ([0062]; [0064]);
a light-transmissive cover (#14; [0060]; where secondary display #14 is functionally equivalent to a light-transmissive cover) defining:
a key web defining a set of keyboard openings, each key of the set of keys extending through a respective keyboard opening of the set of keyboard openings (Figs. 35-39; [0073]); and
a touch-sensitive input region (Fig. 6, i.e., middle region of touch-sensitive display #14.3) along a side (i.e., middle side) of the keyboard (#15; [0066]) and defining:
a first portion (i.e., a first portion defined by #26) having a first surface texture ([0066]; where a first portion defined by #26 of the touch-sensitive display #14.3 inherently includes having a first surface texture); and
a second portion (i.e., a second portion defined by #24) surrounding the first portion (i.e., the first portion defined by #26) and having a second surface texture ([0066]; where a second portion defined by #24 of the touch-sensitive display #14.3 inherently includes having a second surface texture); and
a secondary display positioned under the touch-sensitive input region (i.e., middle region of touch-sensitive display #14.3; [0060]; [0066]), wherein:
in a second mode of operation, a second area of a second trackpad region (Figs. 6 and 30, #24) is defined by an image displayed by the secondary display in the second portion (i.e., the second portion defined by #24) of the touch-sensitive input region ([0066]), the image configured to:
define an expanded trackpad area (#24) in the second portion (i.e., the second portion defined by #24) of the touch-sensitive input region, the expanded trackpad area (#24) at least partially surrounding the first trackpad region (#26).
However, Van Der Westhuizen does not explicitly teach a second portion having a second surface texture that is different from the first surface texture; and
in a first mode of operation, a first area of a first trackpad region is defined by the first surface texture.
Loeffler teaches a second portion (Fig. 3, #28) having a second surface texture that is different from the first surface texture ([0022]-[0023]); and
in a first mode of operation, a first area of a first trackpad region (#26) is defined by the first surface texture ([0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the tactile elements disclosed by Loeffler to the second portion and the first trackpad region disclosed by Van Der Westhuizen so as to enable a user to readily identify where user controls are located on the screen without the user having to look at the user interface screen (Loeffler: [0023]).
However, the prior art of Van Der Westhuizen and Loeffler do not teach a second trackpad region is defined by an image displayed, the image configured to: produce a visual appearance, within the expanded trackpad area, that mimics an appearance of the first surface texture.
Cruz-Hernandez teaches a trackpad region (Fig. 2, #230/232) is defined by an image displayed, the image configured to: produce a visual appearance, within the expanded trackpad area, that mimics an appearance of the surface texture ([0038]; [0044]-[0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the image of the second trackpad region disclosed by Van Der Westhuizen in view of Loeffler displayed according to Cruz-Hernandez so as to provide a visual representation of the surface texture.
As per claim 2, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 1, wherein:
the touch-sensitive input region (Van Der Westhuizen: Fig. 6, i.e., middle region of touch-sensitive display #14.3) is a first touch-sensitive input region positioned along a first side (Van Der Westhuizen: i.e., lower middle side) of the keyboard (Van Der Westhuizen: #15; [0066]);
the light-transmissive cover (Van Der Westhuizen: #14) further defines a second touch-sensitive input region along a second side (Van Der Westhuizen: i.e., lower left side) of the keyboard (Van Der Westhuizen: #15; [0060]; [0066]);
(Van Der Westhuizen: Fig. 31 discloses) the base portion further comprises a tertiary display (Van Der Westhuizen: #56) positioned under the second touch-sensitive input region (Van Der Westhuizen: [0066]; [0071]);
the first touch-sensitive input region corresponds to a palm rest region that is below the keyboard (Van Der Westhuizen: Fig. 31; #15; [0066]); 
(Van Der Westhuizen: Fig. 31 discloses) the second touch-sensitive input region corresponds to a left side or a right side of the keyboard (Van Der Westhuizen: #15) and is not positioned below the keyboard (Van Der Westhuizen: #15); and
the secondary display has an equal or higher resolution than the tertiary display (Van Der Westhuizen: [0060]; [0066]).
As per claim 3, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 2, wherein:
(Van Der Westhuizen: Fig. 1 discloses) the base portion further comprises a housing component (Van Der Westhuizen: [0059]-[0060]; [0066]); and
(Van Der Westhuizen: Fig. 1 discloses) the light-transmissive cover (Van Der Westhuizen: #14) is a monolithic glass member that is attached to the housing component (Van Der Westhuizen: [0060]; [0066]).
As per claim 4, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 1, wherein the second surface texture of the second portion (Loeffler: #28) is smoother than the first surface texture of the first portion (Loeffler: #26; [0022]-[0023]).
As per claim 5, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 1, wherein the light-transmissive cover (Van Der Westhuizen: #14) further defines a continuous input surface (Van Der Westhuizen: #14.3) extending over the touch-sensitive input region (Van Der Westhuizen: [0060]; [0063]; [0066]).
As per claim 6, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 1, further comprising a light source configured to illuminate the key web (Van Der Westhuizen: [0073]; where a light source is inherently present).
As per claim 7, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 6, wherein:
the light source is configured to:
in a third mode of operation, illuminate a first portion of the key web with a first illumination pattern (Van Der Westhuizen: [0073]); and
in a fourth mode of operation, illuminate a second portion of the key web with a second illumination pattern (Van Der Westhuizen: [0073]); and
the first portion of the key web overlaps with the second portion of the key web (Van Der Westhuizen: [0073]).
As per claim 8, Van Der Westhuizen discloses a laptop computer (Fig. 1; [0059]) comprising:
a display portion comprising a primary display (#12) configured to display a graphical user interface ([0059]; [0069]); and
a base portion coupled to the display portion ([0059]; where Fig. 1 discloses the laptop PC includes a base portion coupled to the display portion), the base portion comprising:
a keyboard (#15) comprising a set of keys ([0062]; [0064]);
a light-transmissive cover (#14; [0060]; where secondary display #14 is functionally equivalent to a light-transmissive cover) defining:
a keyboard opening, the set of keys extending at least partially through the keyboard opening (Figs. 35-39; [0073]); and
a touch-sensitive input region (Fig. 6, i.e., middle region of touch-sensitive display #14.3) along a bottom side of the keyboard (#15) and including a first region (#26) having a first surface texture and a second region (#24) that at least partially surrounds the first region (#26) and has a second surface texture, the first region (#26) defining a trackpad region ([0066]; where a first region #26 having a first surface texture and a second region #24 has a second surface texture is inherently present on touch-sensitive display #14.3); and
a secondary display positioned under the touch-sensitive input region (i.e., middle region of touch-sensitive display #14.3) and configured to display a graphical output through the light-transmissive cover (#14; [0060]; [0066]), the graphical output defining an expanded trackpad region in the second region of the touch-sensitive input region, the expanded trackpad region larger than the trackpad region ([0066]; where the graphical output defining an expanded trackpad region of #24 larger than the trackpad region of #26).
However, Van Der Westhuizen does not teach a second region has a second surface texture that is different than the first surface texture.
Loeffler teaches a second region (Fig. 3, #28) has a second surface texture that is different than the first surface texture ([0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the tactile elements disclosed by Loeffler to the second region disclosed by Van Der Westhuizen so as to enable a user to readily identify where user controls are located on the screen without the user having to look at the user interface screen (Loeffler: [0023]).
However, the prior art of Van Der Westhuizen and Loeffler do not teach the graphical output defining an expanded trackpad region and configured to produce a visual appearance within the expanded trackpad region that mimics an appearance of the first surface texture.
Cruz-Hernandez teaches the graphical output defining an expanded trackpad region (Fig. 2, #230/232) and configured to produce a visual appearance within the expanded trackpad region that mimics an appearance of the surface texture ([0038]; [0044]-[0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the graphical output defining the expanded trackpad region disclosed by Van Der Westhuizen in view of Loeffler displayed according to Cruz-Hernandez so as to provide a visual representation of the surface texture.     
As per claim 10, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 8, wherein:
the first surface texture (Loeffler: #26) of the first region has a first roughness (Loeffler: [0022]-[0023]); and
the second surface texture (Loeffler: #28) of the second region has a second roughness that is smoother than the first roughness (Loeffler: [0022]-[0023]).
As per claim 15, Van Der Westhuizen discloses a laptop computer (Fig. 1; [0059]) comprising:
a display portion comprising a primary display (#12) configured to display a graphical user interface associated with an application program ([0064]; [0071]);
a base portion pivotally coupled to the display portion (Figs. 1 and 3 discloses the laptop PC includes a base portion pivotally coupled to the display portion), the base portion comprising:
a keyboard (#15) comprising a set of electromechanical keys ([0064]; [0072]-[0073]);
a light-transmissive cover (#14) defining an input region along a side (i.e., middle side) of the keyboard (#15; [0060]; where secondary display #14 is functionally equivalent to a light-transmissive cover) and defining:
a first portion (i.e., a first portion defined by #26) having a first surface texture ([0066]; where a first portion defined by #26 of the touch-sensitive display #14.3 inherently includes having a first surface texture); and
a second portion (i.e., a second portion defined by #24) surrounding the first portion (i.e., the first portion defined by #26) and having a second surface texture ([0066]; where a second portion defined by #24 of the touch-sensitive display #14.3 inherently includes having a second surface texture);
a touch sensing system configured to detect touch inputs applied to the input region ([0066]); and
an additional display positioned under the light-transmissive cover (#14; [0071]), wherein:
in a second mode of operation, the additional display displays, through the
second portion (i.e., the second portion defined by #24) of the input region, a graphical output defining a second trackpad region (#24) in the second portion of the light-transmissive cover, the second trackpad region (#24) at least partially encompasses the first trackpad region (#26; [0066]).
However, Van Der Westhuizen does not explicitly teach a second portion having a second surface texture different from the first surface texture;
in a first mode of operation, the first surface texture defines a first trackpad region.
Loeffler teaches a second portion (Fig. 3, #28) having a second surface texture different from the first surface texture ([0022]-[0023]);
in a first mode of operation, the first surface texture defines a first trackpad region (#26; [0022]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the tactile elements disclosed by Loeffler to the second portion and the first trackpad region disclosed by Van Der Westhuizen so as to enable a user to readily identify where user controls are located on the screen without the userhaving to look at the user interface screen (Loeffler: [0023]).
 However, the prior art of Van Der Westhuizen and Loeffler do not teach a graphical output defining a second trackpad region and produces a visual appearance, within the second trackpad region that resembles a visual appearance of the first surface texture.
Cruz-Hernandez teaches a graphical output defining a trackpad region (Fig. 2, #230/232) and produces a visual appearance, within the trackpad region that resembles a visual appearance of the surface texture ([0038]; [0044]-[0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the graphical output defining the second trackpad region disclosed by Van Der Westhuizen in view of Loeffler displayed according to Cruz-Hernandez so as to provide a visual representation of the surface texture.     
As per claim 16, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 15, wherein the side (Van Der Westhuizen: i.e., middle side) of the keyboard (Van Der Westhuizen: #15) is a palm rest region below the keyboard (Van Der Westhuizen: Fig. 31, #15).
As per claim 19, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 16, wherein the graphical user interface of the application program includes a first portion of an image (Van Der Westhuizen: [0071]-[0072]).
As per claim 20, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 19, wherein the graphical output further includes a movable preview window (Van Der Westhuizen: [0072]).
As per claim 21, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 1, wherein:
the first surface texture is formed from the light-transmissive cover (Van Der Westhuizen: #14; [0060]); and
the second surface texture (Loeffler: [0022]-[0023]) is formed from the light-transmissive cover (Van Der Westhuizen: #14; [0060]).
As per claim 22, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 1, wherein, in the second mode of operation, the image displayed by the secondary display is visible through the first portion (Van Der Westhuizen: i.e., a first portion defined by #26) of the touch-sensitive input region (Van Der Westhuizen: Figs. 31-33; [0071]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez in view of Kurita (US 20120327008).
As per claim 12, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez discloses the laptop computer of claim 8.
However, the prior art of Van Der Westhuizen, Loeffler and Cruz-Hernandez do not teach the laptop computer further comprises a haptic actuator coupled to the light-transmissive cover; and
the haptic actuator produces a haptic output via the light-transmissive cover in response to detecting a touch input that is inside of the expanded input region and outside of the first region.
Kurita teaches the laptop computer further comprises a haptic actuator (Fig. 3, #15B) coupled to the light-transmissive cover (#15A; [0025]; [0033]); and
the haptic actuator (#15B) produces a haptic output via the light-transmissive cover (#15A) in response to detecting a touch input that is inside of the expanded input region and outside of the first region (#30; [0065]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the haptic actuator disclosed by Kurita to laptop computer of Van Der Westhuizen in view of Loeffler and Cruz-Hernandez so that a touch operation can be confirmed by a vibration pattern.
As per claim 13, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez in view of Kurita discloses the laptop computer of claim 12, wherein the haptic output is configured to reduce a tactile difference between the first region and the second region when a finger is slid across the second region (Loeffler: [0022]-[0023]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez in view of Kurita in view of Kessler (US 20150109223).
As per claim 14, Van Der Westhuizen in view of Loeffler in view of Cruz-Hernandez in view of Kurita discloses the laptop computer of claim 12.
However, the prior art of Van Der Westhuizen, Loeffler, Cruz-Hernandez and Kurita do not explicitly teach the touch input includes an applied force; and
the haptic output is produced in response to determining that the applied force exceeds a threshold force.
Kessler teaches the touch input includes an applied force ([0030]-[0031]); and
the haptic output is produced in response to determining that the applied force exceeds a threshold force ([0030]-[0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the force detecting capability disclosed by Kessler to the invention of Van Der Westhuizen in view of Loeffler, Cruz-Hernandez and Kurita so as to provide haptic feedback in response to the application of the force signal above a threshold.
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a laptop computer comprising a first display under the first touch-sensitive input region and a second display under the second touch-sensitive input region does not teach or fairly suggest the additional display is configured to display the graphical output when the application program is active; and when a different application program is active: display a second graphical output defining a third trackpad region that at least partially encompasses the first trackpad region; and display a third graphical output associated with the different application program.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                               


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622